Citation Nr: 0933582	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  98-12 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2. Entitlement to service connection for lower body numbness 
and pain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of fractured right clavicle with 
simultaneous separation.  

4.  Entitlement to an initial rating in excess of 50 percent 
for generalized anxiety disorder with post-traumatic stress 
disorder (PTSD).  

5.  Entitlement to an initial evaluation in excess of 10 
percent for post viral asthenia with history of Epstein Barr 
virus.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating determination 
of the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a September 2004 rating decision, the RO incorporated the 
psychiatric disability of PTSD with the Veteran's then 
currently service-connected generalized anxiety disorder.  

This matter was previously before the Board in August 2005 at 
which time it was remanded for the Veteran to be afforded a 
videoconference hearing which subsequently took place in 
December 2005.  Thereafter, the Board remanded the above 
listed issues in March 2006 for additional development.  The 
requested development having been accomplished, the Veteran's 
claims are ready for Board adjudication.

During the December 2005 Board hearing, the Veteran stated 
that she was representing herself and that she was 
withdrawing representation from the Military Order of the 
Purple Heart.  In a December 2005 letter, she indicated an 
intent for the Veterans of Foreign Wars to represent her.  In 
January 2009, the Board submitted a letter to the Veteran 
asking her to clarify whether she wanted representation.  The 
letter related that if she did not respond within 30 days 
from the date of the letter that it will be assume that she 
wanted to represent herself.  To date, the Veteran has not 
responded to the January 2009 letter.  As such, the Board 
will assume that she desires to represent herself in this 
appeal.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed heart 
disorder.  Her symptoms of a rapid heart beat and 
palpitations have been related to her service-connected PTSD 
and generalized anxiety disorder.

2.  An undiagnosed illness manifested by lower body numbness 
and pain is related to the Veteran's service in the Persian 
Gulf and was manifested to a degree of 10 percent within the 
applicable time limit.

3.  The Veteran's residuals of fractured right clavicle with 
simultaneous separation are not productive of limitation of 
motion of the right arm at shoulder level, dislocation of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
with loose movement.

4.  Prior to March 10, 1999, the Veteran's psychiatric 
disability was productive of no more than severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people, and psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

5.  Since March 10, 1999, the Veteran's psychiatric 
disabilities more nearly approximated considerable social and 
industrial impairment and/or occupational and social 
impairment with reduced reliability and productivity due to 
symptoms.

6.  The medical evidence establishes that the Veteran has 
physical (somatic) symptoms related to her psychiatric 
disabilities manifested by rapid heart rate and palpitations 
which is analogous to permanent atrial fibrillation, or; one 
to four episodes per year of paroxysmal atrial fibrillation 
or other supraventricular tachycardia documented by ECG or 
Holter monitor.  

7.  The Veteran's post viral asthenia with history of 
Epstein- Barr virus is rated analogous to chronic fatigue 
syndrome and more nearly approximate debilitating fatigue, 
cognitive impairments, or a combination of other signs and 
symptoms which wax and wane, but result in periods of 
incapacitation of a least one, but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication.


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  An undiagnosed illness manifested by lower body numbness 
and pain was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.317, 4.59, 4.71a, Diagnostic Code 5021 
(2008).

3.  The criteria for a disability rating in excess of 10 
percent for fractured right clavicle with simultaneous 
separation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5201, 5203 (2008).

4.  The criteria for a disability rating of 70 percent, but 
no higher, for generalized anxiety disorder were met during 
the period from January 13, 1995 to March 9, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.132, Diagnostic Codes 9400 (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9400 (2008).

5.  The criteria for a disability rating in excess of 50 
percent for generalized anxiety disorder with PTSD were not 
met as of March 10, 1999 and thereafter.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.132, Diagnostic Codes 9400 and 9411 (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 
4.130, Diagnostic Codes 9400 and 9411 (2008).

6.  The criteria for a separate 10 percent disability rating, 
but no higher, for the physical (somatic) symptoms of racing 
heart and palpitations related to the Veteran's service-
connected psychiatric disabilities are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.104, Diagnostic Code 7013 (1997); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, 
Diagnostic Code 7010 (2008).

7.  The criteria for a disability rating in excess of 10 
percent for post viral asthenia with history of Epstein Barr 
virus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7 and 4.88b, Diagnostic Code 6354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
March 2001, January 2003, May 2006, September 2006, December 
2006 and May 2007.  Where, as here, notice was not provided 
prior to the initial AOJ decision, the Veteran has the right 
to content complying notice and proper subsequent VA process.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  The 
Board finds that any defect with respect to the timing of the 
notice requirement has been cured by the subsequent proper 
notice and VA process, and was, therefore, harmless error.  
The Veteran's claim was filed in January 1995, before the 
enactment of the law requiring this notice.  The Veteran, 
however, has been provided with multiple notices with 
subsequent adjudication of her claims, the final one in April 
2008.  

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She was told it was her responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with her 
claims, which indicates she knew of the need to provide VA 
with information and evidence to support her claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

The Board notes that the Veteran's claims for service 
connection for right clavicle fracture, anxiety disorder and 
post-viral asthenia were granted in the February 1996 rating 
decision.  The Veteran disagreed with the evaluations of 
these now service-connected disabilities in August 1996.  
Since the Veteran's claims were initially ones for service 
connection, which have been granted, the Board finds that 
VA's obligation to notify the Veteran was met as the claims 
for service connection were obviously substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
any deficiency in the notice given relating to the Veteran's 
appeal for increased ratings is not prejudicial to the 
Veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claims.

For service connection claims, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Veteran was afforded VA examination on her claims 
in June 1995, September 2006 and October 2006.  

For increased rating claims, the duty to assist includes 
providing the Veteran a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Veteran was afforded VA examinations in June 1995, 
October 2003, September 2006 and October 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Board also notes that the Veteran served in the Southwest 
Asia Theater of operations from August 1990 to April 1991 in 
support of Operation Desert Shield/Desert Storm.  Service 
connection may be established for a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2) (5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of an analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Heart Condition

The Veteran contends that she has had problems with a racing 
heart rate and palpitations since her return from serving in 
the Persian Gulf.  

As the Board noted in the March 2006 remand, the record shows 
that the Veteran complained of pain in her chest during 
service, and heart palpitations and chest pains post-service.  
The Board further noted that the Veteran was found to have an 
abnormal electrocardiogram on at least one occasion.  As the 
Veteran had only been afforded a general medical examination, 
the Board remanded the claim for an additional VA examination 
to determine the nature and etiology of any current heart 
disorder/disease, if present, and whether it is related to 
service.

The Veteran underwent a VA heart examination in September 
2006, at which she complained of a long history of a 
sensation of a rapid heart rate and a history of chest pain.  
She described her rapid heart rate as bothering mostly at 
night, but sometimes during the day also.  The examiner noted 
that a review of the Veteran's claims file substantiates not 
only the Veteran's complaints but also that there is no 
evidence of any cardiac diagnosis.  He commented that her 
records indicate she had an exercise test, which was 
apparently normal, and also a 24-hour Holter monitor.  As far 
as the abnormalities on past electrocardiograms, the examiner 
stated that these were nonspecific and no cardiac disease has 
ever been diagnosed.  Rather he stated that, apparently, most 
of the Veteran's problems have been considered related to 
anxiety and possibly post traumatic stress disorder.  

Physical examination was within normal limits.  An 
electrocardiogram done on that day revealed a sinus rhythm at 
88 beats per minute with normal anteroventricular conduction.  
There was rightward axis at the +110 degrees but phrasing was 
otherwise unremarkable.  The examiner's assessment was that 
there is no evidence of any cardiac disorder or underlying 
cardiac problem.

As discussed by the examiner, a review of the Veteran's 
medical records, specifically her mental health treatment 
records, shows that she has anxiety with somatic symptoms 
including racing heart and/or palpitations.  In fact, the 
Veteran herself reported at an earlier VA examination 
conducted in June 1995 that her episodes of "palpitations" 
occur during times of stress and were greatly relieved by the 
medications used to treat her psychiatric disorder.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Veteran's complaints of rapid heart 
rate and palpitations have clearly been related to her 
service-connected psychiatric disabilities and are present 
without any underlying cardiac disorder.  Thus, the evidence 
shows that she does not have any cardiac condition that is 
separate and distinct from the already service-connected 
psychiatric disabilities.  The Board, therefore, finds that 
the Veteran's complaints of rapid heart rate and palpitations 
do not constitute a separate and distinct disability, but 
rather are merely symptoms of an already service-connected 
disability.  As a current disability is not present, service 
connection is not warranted on a direct basis.  See 
38 U.S.C.A. § 1110, 1310; 38 C.F.R. § 3.303, 3.304.  

In addition, the Board finds that her complaints of racing 
heart rate and palpitations are not a qualifying chronic 
illness as they have clearly been associated with her 
service-connected anxiety disorder rather than an undiagnosed 
illness.  Thus, service connection under 38 C.F.R. § 3.317 is 
also not warranted.

Therefore, service connection for a heart condition on a 
direct or presumptive basis is not warranted because the 
medical evidence fails to establish the Veteran has a current 
disability for which service connection may be granted.  
However, the question of whether a separate disability rating 
is warranted for the Veteran's physical (somatic) symptoms of 
her already service-connected psychiatric disabilities will 
be addressed below.

Lower Body Numbness and Pain

The Veteran contends that she has had lower body numbness and 
pain since her return from serving in the Persian Gulf.  

As the Board noted in the March 2006 remand, the record shows 
that the Veteran has complained of lower extremity pain and 
numbness since her period of service.  The Board instructed 
that the Veteran be given a VA examination to determine the 
nature and etiology of any leg pain and numbness and to 
determine whether it is related to her period of service.

The Veteran was provided two VA examinations that addressed 
this issue.  The first one was a joint examination conducted 
in September 2006 at which the Veteran complained of joint 
pain involving her knees, ankles and hips that was constant 
and associated with stiffness.  It is relieved with Motrin, 
topical creams and exercise.  On physical examination, range 
of motion of these joints were within normal limits although 
she complained of pain in the right ankle, knee and hip.  X-
rays were normal.  The assessment was arthralgia with no 
orthopedic diagnosis of her knees, hips and ankles most 
likely related to her diagnosis of chronic fatigue syndrome 
and PTSD.  The second exam (a VA feet examination) was 
conducted in October 2006, but this is noncontributory to the 
issue before the Board.  

No evidence has been presented that tends to establish that 
the Veteran does not suffer from lower body numbness and 
pain.  There is objective evidence that the Veteran's lower 
body numbness and pain is chronic, that is, it has existed 
for more than six months.  Per above, it has been related to 
chronic fatigue syndrome.  As chronic fatigue syndrome is a 
qualifying chronic disability, the only question remains 
whether the Veteran's lower body numbness and pain either 
manifested in service or has manifested to a degree of 10 
percent or more since service.  The Board finds that it has.  
See 38 C.F.R. § 4.88b, Diagnostic Code 6354.

Evidence of a supervening condition, willful misconduct or 
evidence tending to show that the condition was not incurred 
during active military service in Southwest Asia has not been 
presented.  The regulation envisages service connection for 
symptoms reported by the Veteran where independently observed 
or verified.  The Veteran has asserted that she has numbness 
and pain of the lower extremity and no medical examiner has 
voiced disagreement with that assessment.

In light of the foregoing, the regulatory requirements for 
presumptive service connection for lower body numbness and 
pain have, therefore, been met under 38 C.F.R. § 3.317; and 
service connection is granted.   

III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Residuals of Fractured Right Clavicle

The Veteran's residuals of fractured right clavicle have been 
evaluated as 10 percent disabling under Diagnostic Code 5203, 
which pertains to impairment of the clavicle or scapula.  
Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical 
evidence shows that the Veteran is right-hand dominant, her 
right arm is the major extremity.  Thus, the major extremity 
is affected by the Veteran's service-connected disability, 
and only the criteria related to the major upper extremity 
will be discussed.

Nonunion of the major shoulder without loose movement or 
malunion warrants a 10 percent evaluation.  A maximum 20 
percent disability rating is warranted where there is 
nonunion with loose movement or dislocation of the scapula or 
clavicle.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The disability can also be rated on impairment of function of 
a contiguous joint, which in this case is the shoulder.  38 
C.F.R. § 4.71a.  Limitation of motion for the arm is 
evaluated using Diagnostic Code 5201.  A rating of 20 percent 
is warranted when the Veteran's major arm motion is limited 
to raising the arm to shoulder level.  A 30 percent 
disability rating is warranted when the range of motion of 
the Veteran's major arm is limited to midway between the side 
and shoulder.  A maximum 40 percent rating is warranted when 
the Veteran is unable to raise his major arm to 25 degrees 
from his side.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.  
The Board notes that normal flexion and abduction of the 
shoulder is from 0 degrees to 180 degrees, and normal 
external and internal rotation is from 0 degree to 90 
degrees.  38 C.F.R. § 4.71, Plate II. 

VA and non-VA medical records are absent for any treatment 
for complaints relating to this service-connected disability.  
Thus, the medical evidence consists solely of VA examination 
reports from June 1995 and September 2006.

At the June 1995 VA examination, the Veteran complained of 
continuing to have pains and aches in the superior aspect of 
her right shoulder at night.  She denied having limitation of 
motion.  She boasted about being an "exercise freak," and 
said she did all kinds of exercises.  Physical examination 
revealed that she had full range of motion of the right 
shoulder and arm.  There was no deformity noted of the right 
shoulder, but there was tenderness over the right acromial 
clavicular joint area.  She had good strength in the right 
upper extremity.  X-rays of the right shoulder showed a 
slight widening of the right acromioclavicular joint, but 
were otherwise normal.  

At the September 2006 VA examination, the Veteran complained 
of constant pain over her anterior shoulder associated with 
popping and decreased range of motion of the right shoulder.  
She denied having redness, swelling or dislocation.  She 
reported she is able to do her activities of daily living, 
drive and do recreational activities.  She denied that her 
service-connected shoulder disability had an impact on her 
employment.  Physical examination revealed tenderness over 
the right anterior aspect of her clavicle and shoulder 
without swelling, crepitus, erythema or deformity.  She had 
full range of motion of the right shoulder.  Impingement 
tests were negative except for a positive Neer's test on the 
right.  Repetitive use testing of her shoulders showed 20/20 
extension with a two-pound weight in her hand.  She had right 
shoulder pain but no weakness, fatigue or lack of endurance.  
Deep tendon reflexes were 2+ bilaterally.  Motor strength was 
5/5.  X-rays noted an old healed right distal clavicle 
fracture but were otherwise negative.  The assessment was 
status post distal clavicle fracture with residual pain and 
right shoulder impingement syndrome.

Based upon the above examination findings, the Board finds 
that the preponderance of the evidence is against finding 
that a disability rating in excess of 10 percent is warranted 
for the Veteran's residuals of a right clavicle fracture.  
The objective medical evidence fails to establish that the 
Veteran has nonunion of the clavicle with loose movement.  
Furthermore, the Veteran has denied and there is no objective 
medical evidence of dislocations of the right shoulder.  
Thus, a higher disability rating under Diagnostic Code 5203 
is not warranted.  

Furthermore, despite subjective complaints of limitation of 
motion at the September 2006 VA examination, the objective 
medical evidence reveals she has had no limitation of motion 
of the right shoulder.  Nor did the examiners find that she 
had additional weakness, fatigability or lack of endurance of 
the right shoulder on repetitive use testing.  Thus, a higher 
disability rating is not warranted under Diagnostic Code 5201 
for limitation of motion.  

Finally, the medical evidence fails to show the Veteran has 
ankylosis of the right shoulder or impairment of the humerus.  
Thus evaluation under Diagnostic Codes 5200 and 5202 are not 
warranted.

Finally, the Board finds in this case that the disability 
picture is not so exceptional or unusual so as to warrant an 
evaluation in excess of 10 percent for on an extra-schedular 
basis.  For example, it has not been shown that this 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Thus, referral for 
extra-schedular consideration is not warranted.

The preponderance of the evidence is, therefore, against the 
claim and the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim must be 
denied.

Generalized Anxiety Disorder with PTSD

In the February 1996 rating decision, service connection for 
generalized anxiety disorder was granted and initially 
evaluated as 30 percent disabling effective January 13, 1995 
(the date her claim for service connection was filed).  The 
Veteran disagreed with the 30 percent disability rating.  In 
addition, she claimed a temporary total disability rating 
under 38 C.F.R. § 4.29 for the period she was hospitalized 
for more than 21 days commencing on August 13, 1996.  In a 
March 2001 rating decision, a temporary total disability 
rating was granted under § 4.29 from August 13, 1996, until 
October 1, 1996, when a 50 disability rating was granted.  A 
50 percent disability rating was also granted from January 
13, 1995, to August 12, 1996.  Furthermore, in a September 
2004 rating decision, service connection for PTSD with 
chronic depression was granted and incorporated with the 
Veteran's already service-connected generalized anxiety 
disorder.  Thus, the 50 percent disability rating was 
continued for all of the Veteran's psychiatric disabilities.  
The Veteran has continued to disagree with the disability 
rating assigned for her service-connected psychiatric 
disabilities.  Since these decisions did not grant the 
maximum benefit under the law, the Veteran's claim remains in 
controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).

The Veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by her disagreement 
with the initial rating award.  In these circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that the rating criteria for psychiatric 
disabilities were revised on November 7, 1996.  61 Fed. Reg. 
52695 (October 8, 1996).  Where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless provided otherwise, the version most favorable to the 
appellant will apply, although new rating criteria only apply 
to the period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990);  VAOPGCPREC 3-2000. 

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996 ("old criteria"), Diagnostic 
Codes 9400 and 9411 provided a 50 percent rating was 
warranted where the "[a]bility to establish or maintain 
effective or favorable relationships with people is 
considerably impaired . . . [due to] psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
38 C.F.R. § 4.132 (1996).  

The term "definite" in 38 C.F.R. § 4.132 (1996) is 
qualitative in nature, whereas the terms considerable" and 
"severe," are quantitative.  Hood v. Brown, 4 Vet. App. 
301, 303 (1993).  The term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term "considerable" is to be construed 
as "rather large in extent or degree."  VAOPGCPREC 9-93.  

A 70 percent was warranted where there was severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people, and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9400 
and 9411 (1996).  

A 100 percent disability rating was warranted (1) where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994). 

Under the rating criteria effective as of November 7, 1996 
("new criteria"), the regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

A 50 percent rating is warranted where the Veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2008).

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

A Global Assessment of Functioning (GAF) score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

January 13, 1995 to March 10, 1999

The Veteran's psychiatric disability was evaluated as 50 
percent disabling during this period of time except from 
August 13, 1996 to September 30, 1996 when a temporary total 
disability rating was awarded pursuant to 38 C.F.R. § 4.29 
(providing for temporary total disability rating for period 
of hospitalization for service-connected disability in excess 
of 21 days).  

As previously noted, the rating criteria for psychiatric 
disabilities were revised on November 7, 1996.  61 Fed. Reg. 
52695 (October 8, 1996).  The Board can apply only the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change, but 
thereafter must apply the criteria, whether old or new, that 
are more beneficial to the Veteran.  See VAOPGCPREC 3-00.  
After considering the facts of this case, the Board finds 
that the old criteria are more beneficial to the Veteran for 
this period of time.  The old criteria for psychiatric 
disabilities will, therefore, be applied for this time frame.

The Board has reviewed all the evidence of record, which 
consists of the Veteran's statements; service treatment 
records; the reports of VA examinations conducted in June 
1995, October 2003 and September 2006; and VA and private 
treatment records including VA inpatient treatment records 
from August 13, 1996 to September 5, 1996 and private 
therapist statements from May 1996 and October 1996.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

Based upon a review of the applicable evidence, the Board 
concludes that a disability rating of 70 percent more 
accurately represents the Veteran's disability picture during 
this time frame.  A review of the voluminous medical records 
during this time frame shows that the veteran received 
extensive treatment due to her service-connected generalized 
anxiety disorder.  The record also shows that she was 
hospitalized on several occasions during this period, and 
that she was taking medication due to her generalized anxiety 
disorder.  The treatment records also show that during this 
period of time, the Veteran attempted suicide twice.  Some of 
her worse symptoms were insomnia, anxiety, depression, 
anhedonia, decreased attention and concentration, crying, 
spells, sweats, loss of appetite, psychomotor fluctuations, 
restlessness, fatigability, irritability, and suicidal 
thoughts/ideation.  She endorsed feelings of hopelessness, 
helplessness and worthlessness.  In addition, medical 
evidence sufficiently shows that the Veteran's psychiatric 
disability was not in a stable condition during this period 
of time as indicated by her having multiple periods of 
decompensation requiring treatment including hospitalization.  
Finally, the GAF scores assigned for her generalized anxiety 
disorder ranged from 35 to 70 indicating an unstable 
psychiatric disorder causing mild to major impairment.  

With respect to her social adaptability, it is noted that the 
veteran was married but separated from her husband at the end 
of 1997.  Subsequently, she realized she was homosexual and 
began having relationships with same sex partners.  During 
1997 to 1999, although she was in a single relationship, it 
was a very tumultuous one with many fights, breakups and her 
ex-girlfriend stalking her.  She alternately reported having 
no friends or only a few friends with which she socialized.  
The treatment notes also show problems with familial 
relationships causing emotional distress, especially in April 
1996 when she attempted suicide.  

With respect to industrial adaptability, the Board notes that 
the veteran worked multiple jobs during this time frame.  
After being discharged from service, it does not appear that 
she worked for a while.  In May 1996, she underwent 
reevaluation by the Air Force to determine if she should be 
put on permanent retirement.  At that time, she reported 
hoping to take physiology classes that summer to pursue a 
Bachelor's in physical education and that she was a women's 
assistant soccer coach at the State University of New York.  
The record does not show, however, that she went back to 
school at that time.  At the October 2003 VA examination, she 
reported taking some time off after her separation from 
service, working as a women's soccer coach, and then at a job 
managing three high school cafeterias.  She only sought full 
time employment after her divorce and took a job at Ruby 
Tuesdays as a manager, which was when her anxiety returned.  
A December 1997 VA treatment note, however, indicates that 
she had just got a job as manager of a bagel shop.  She quit 
that job in April 1998 because she could not handle the 
stress of the job and working such long hours (up to 70 hours 
per week).  VA treatment notes from the next couple of months 
show she started a new job as an insurance salesman.  By 
November 1998, however, her symptoms had increased and she 
reported an attempted suicide by overdosing on her 
medications.  She was hospitalized at the VA medical center.  
On discharge, her symptoms were greatly improved and it was 
noted she was probably employable for VA purposes.  Treatment 
records in March 1999 show she had again changed employment 
and was working two waitress jobs.  Thus, the evidence shows 
that the Veteran had a sketchy employment history during this 
time frame with no long term stable employment.

Some of the evidence suggests that the veteran is employable 
and that her anxiety disorder produces only mild social and 
occupational impairment, and such evidence does not support 
an increase in the current 50 percent rating.  On the other 
hand,  there is evidence that her anxiety symptoms were of 
such a severity and persistence that there was severe 
impairment in her ability to retain employment.  Although she 
seemed to be able to obtain employment fairly readily as 
shown by the fact that not a month went by between jobs, the 
evidence does show that she changed jobs about every six 
months due to her inability to handle the stress because of 
her service-connected anxiety disorder.  Furthermore the 
evidence shows that she had severe impairment in establishing 
and maintaining effective or favorable relationships as she 
divorced her husband, was involved in a tumultuous homosexual 
relationship, had difficulty in familial relationships 
resulting in a suicide attempt in April 1996, and that she 
had few, if any, friends.  This evidence supports a 70 
percent rating under the old criteria.  The Board finds that 
the evidence is, therefore, approximately balanced on the 
question of whether the veteran is severely impaired socially 
and occupationally due to her service-connected generalized 
anxiety disorder (the old criteria for a 70 percent rating).  
After applying the benefit-of-the-doubt  rule (38 U.S.C.A. § 
5107(b)), the Board concludes that the old 70 percent rating 
criteria have been met.  

The Board finds, however, that a higher disability rating of 
100 percent is not warranted during this time frame.  The 
evidence fails to show that the Veteran was virtually 
isolated in the community, totally incapacitated by her 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, or demonstrably unable to obtain 
or retain employment (the old criteria for a 100 percent 
rating).  Moreover, the evidence fails to show that the 
Veteran had total social and occupational impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and/or memory loss 
for names of close relatives, own occupation, or own name 
(the new rating criteria for a 100 percent rating).

The medical evidence shows the Veteran had no hallucinations, 
illusions, thought disturbances, delusions, or ideas of 
reference or influence present during this time frame.  
Furthermore, the Veteran's abstract thinking was intact, she 
was oriented to all spheres, her judgment and insight were 
good, and her memory functions were intact.  She was able to 
obtain employment although, as discussed above, had 
difficulty maintaining employment due to periods of 
decompensation.  

The Board concludes, therefore, that the preponderance of the 
evidence is against the assignment of an increased schedular 
evaluation in excess of 70 percent for this time frame.  
Further, the Board finds in this case that the disability 
picture is not so exceptional or unusual so as to warrant 
referral for an evaluation in excess of 70 percent on an 
extra-schedular basis.  Although the evidence shows that this 
disorder has caused interference with employment or 
necessitated periods of hospitalization, these criteria are 
taken into consideration when evaluating her generalized 
anxiety disorder under the schedular rating criteria.  Thus, 
there is no evidence that the Veteran's generalized anxiety 
disorder is of such a nature so as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Therefore, the preponderance of the 
evidence is against finding that referral for extraschedular 
consideration is warranted.

March 10, 1999 to the Present

Initially, the Board notes that it must consider the old and 
new regulations and apply those that are most favorable to 
the Veteran.  

After considering all the relevant evidence of record, the 
Board finds that a staged rating is appropriate in this case 
as the evidence establishes a permanent improvement in the 
Veteran's generalized anxiety disorder beginning on March 10, 
1999.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings).  

When the Veteran was seen at VA on March 10, 1999, she denied 
any symptoms of depression and said she was working two 
waitress jobs, even though she had been hospitalized in 
November 1998 and a February 1999 treatment note showed she 
still complained of ongoing depression, anhedonia, decreased 
appetite, decreased concentration, feelings of guilt and 
worthlessness, fleeting suicidal ideation and hopelessness.  
The impression on March 10, 1999, was that the Veteran's 
psychiatric disorder was in remission.  Later that month, she 
reported again having no difficulties with depression.  She 
was happy and smiling.  She was working 80 hours a week at 
two waitressing jobs.  

In April 1999, she reported having a worsening of her 
depressive symptoms (for which she sought private care), but 
she improved quickly with new medications and denied having 
suicidal ideation.  Subsequent VA treatment records continue 
to show the Veteran doing well on her medications (without 
any suicidal ideation) and working long hours as a waitress.  
They also show the Veteran had some problems with her partner 
that affected her mood somewhat, but she remained focused on 
her goals of staying well and working.  (See VA treatment 
records from October 1999 through December 2001.)  Her GAF 
scores during this period ranged from 55 to 75.  These 
treatment records also show the Veteran continued working 
despite losing two jobs (a waitressing job due to her partner 
and a bartending job due to an allegation of theft).  She did 
not have any period of decompensation where she required 
inpatient treatment for stabilization.

In January 2003, the Veteran began treatment with the Vet 
Center for complaints of severe nightmares of her time in the 
Gulf, flashbacks, etc.  A diagnosis of PTSD was rendered as 
related to the Veteran's time in the Gulf as a mortuary 
officer.

VA examination in October 2003 for PTSD revealed that the 
Veteran reported having some close friends and getting along 
fairly well with her father and other family members.  She 
was in the process of leaving a relationship of three years.  
She felt that she relates well to the people where she worked 
as a bartender.  She also reported feeling very successful in 
her work.  Overall, she reported she felt she was doing very 
well.  On mental status examination, the Veteran was fully 
oriented.  There was no evidence of delusion or 
hallucinations.  There was no recent difficulty with 
inappropriate behavior.  She reported having no suicidal 
ideation or homicidal ideation.  She described her mood as 
"upbeat."  Her memory and cognitive functioning were good.  
She reported having many interests, including sports, music, 
dance, theatre, home improvement, movies, and working on the 
computer.  She read the paper every day.  Despite functioning 
well as just indicated, the Veteran reported having intrusive 
thoughts and nightmares two to three times a week of her 
military experiences, including working in the mortuary.  She 
reported "daymares" where thoughts will be triggered by 
smells or taste.  She also experiences distress when reading 
about the war in Iraq or the death of military personnel.  
She denied hypervigilance, but is cautious for her safety.  
The assessment was PTSD and depression.  A GAF score of 60 
was assigned for experiencing significant symptoms of PTSD, 
but coping with them fairly well, and because she was working 
and able to adequately interact with others.

By January 2005, the VA treatment records show the Veteran's 
psychiatric disorders were stable with no depression and 
minimal anxiety with occasional nightmares.  She had quit her 
job bartending for a new job working for a bank.  In May 
2005, she reported being happy with her new job at the bank 
and also having entered into a new relationship.

The Veteran underwent VA examination in October 2006 to 
determine the current severity of her psychiatric 
disabilities.  She reported continuing to work full-time for 
the bank, but having moved into a new position that she 
really liked.  She also reported being with her current 
partner for over two years and living together for a couple 
of months.  She referred that she was happy about her current 
work and relationship situations.  She also reported that she 
works out regularly at the YMCA, loves to golf, work in her 
garden, read and spend time with her dog.  She resides in a 
condo that she has owned for two years and is learning about 
home improvement.  She was in a very good and stable 
relationship with her current partner, and enjoys social 
activities such as dinner parties and family events.  She 
keeps in touch with her family, visiting her "parents" 
(aunt and uncle who raised her) monthly and talking with them 
weekly.  She also maintains a relationship with her father 
and sister.

With regard to her PTSD symptoms, the Veteran reported that 
she experiences daily intrusive thoughts, daily nightmares, 
occasional flashbacks, avoidance behaviors (such as avoiding 
places and smells that remind her of Saudi Arabia, avoiding 
watching the news about Hurricane Katrina, avoiding 
interacting with any Arabic coworkers), restricted affect, 
some isolation but not as much as before, hyperarousal 
symptoms (such as waking up during the night and occasional 
irritability), and hypervigilance symptoms (such as 
exaggerated startle response and wanting to always be seated 
facing the door or room).  

With regard to her generalized anxiety disorder symptoms, the 
Veteran acknowledged being a "worrier," being restless, 
having difficulty sitting still, and muscle tension.  The 
only panic feelings she has is when she wakes from a 
nightmare.  She currently has little to no depressive 
symptoms.  She tries to remain positive and avoids triggers.  
She has a good appetite and denied significant problems with 
fatigue.  She denied any suicidal ideation since 1998.  

Mental status examination revealed that the Veteran had good 
eye contact during the interview and was appropriate and 
cooperative.  She was tense and mildly restless, but overall 
her affect was euthymic, which was consistent with her 
described mood.  The rate, volume, and articulation of her 
speech were normal, her thought process was logical, and the 
content was appropriate to the examination.  There was no 
evidence of delusional processes, and she denied ever having 
any audio or visual hallucinations.  She denied any suicidal 
or homicidal ideation.  She was fully oriented, and her 
cognitive functioning was good.  Her remote memory and 
abstract reasoning were adequate, and her immediate memory 
was intact.  The diagnoses were PTSD, generalized anxiety 
disorder, and depressive disorder in remission.  A GAF score 
of 62 was assigned, which was intended to reflect the fact 
that the Veteran is maintaining a full-time job that she 
enjoys and has meaningful relationships and good social 
functioning, but it is not higher because she does experience 
chronic symptoms of anxiety that meet full criteria for both 
PTSD and generalized anxiety disorder.  

Thus, as of March 10, 1999, the VA treatment notes show that 
the Veteran's service-connected psychiatric disability had 
significantly improved, and that she has continued to improve 
since that time to the point where she is quite happy with 
her life with only brief recurrences of depression, but no 
suicidal ideation.  Although she changed jobs a number of 
times since March 1999, the evidence shows that she held 
those jobs for much longer periods and the reasons for any 
job losses was due to other causes than her anxiety disorder 
(e.g., being falsely accused of stealing and harassment by 
ex-girlfriend).  Since the beginning of 2005, she has worked 
continuously for a bank, has been happy with her work 
situation and getting along well with her coworkers.  Even 
despite problems with her ex-girlfriend and lost jobs, she 
was able to function well and to establish and maintain 
positive relationships at work and socially.  Since 2004, she 
has managed to maintain a long term relationship with her 
significant other, describing their relationship as very good 
and stable.  (See October 2006 VA examination report.)  She 
also continues to maintain relationships with her family.  
She purchased a condominium and enjoys working on that.  
According to her last VA examination in October 2006, she has 
been working out regularly, loves to play golf, garden, read 
and spend time with her dog.  She also is enjoying social 
activities such as dinner parties and family events.  

Finally, since March 1999, her GAF scores have been between 
55 and 75 reflecting mild to moderate social and industrial 
impairment.  Thus, the evidence reveals that the Veteran's 
disability picture since March 10, 1999, is most consistent 
with the rating criteria for a 50 percent disability rating 
under either the old or new rating criteria.  

For the foregoing reasons, the Board finds that a 
preponderance of the evidence is against finding that a 
disability rating higher than 50 percent is warranted for the 
Veteran's psychiatric disabilities.  The evidence fails to 
establish severe impairment in the ability to establish and 
maintain effective and favorable relationships or severe 
impairment in the ability to obtain or retain employment (the 
old criteria for a 70 percent rating).  Moreover, the 
evidence fails to establish that there has been occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships (the new criteria for a 70 percent rating).  

As shown above, the Veteran has been able to maintain long 
periods of employment, has had no suicidal ideation, and has 
been able to establish and maintain effective relationships.  
Nor have any of the specific symptoms listed in the new 
criteria for a 70 percent rating been shown by the evidence.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assigning a 
disability rating higher than 50 percent for the period 
commencing on March 10, 1999.  In assigning the 50 percent 
rating for the Veteran's psychiatric disabilities as of March 
10, 1999, the Board notes that neither 38 U.S.C.A. § 
5112(b)(6) nor 38 C.F.R. § 3.105(e) apply in the context of 
the assignment of a staged rating by the Board where the 
Veteran's disability rating is not reduced, for any period of 
time, to a level below that which was in effect when the 
matter was appealed to the Board.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).

Finally, the Board finds in this case that the disability 
picture is not so exceptional or unusual so as to warrant an 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  The Veteran was not hospitalized during this 
time period.  Although she has switched employment, she has 
been able to obtain and maintain employment without evidence 
of her psychiatric symptoms causing interference with said 
employment that has not already been contemplated above.  
Thus, the Board finds that the preponderance of the evidence 
is against referral for extra-schedular consideration.

Separate Disability Rating for Physical (Somatic) Symptoms

Finally, the Board must consider whether a separate 
disability rating is warranted for the Veteran's physical 
(somatic) symptoms caused by her service-connected 
psychiatric disabilities.  As discussed above, the Veteran 
had sought service connection for a heart disorder manifested 
by a racing heart and palpitations.  However, the Veteran's 
racing heart and palpitations have been found to be symptoms 
of her service-connected psychiatric disabilities.  Where 
separate and distinct manifestations have arisen from the 
same disability, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Estaban v. Brown, 6 Vet. App. 259 (1994).  

The medical evidence shows that the Veteran has complained of 
such symptoms as chest pains, racing heart and palpitations, 
which began in service.  The medical evidence shows that, at 
times, she has referred her racing heart and/or palpitations 
as symptoms of her service-connected psychiatric disabilities 
to her doctors.  For example, during her hospitalization at 
VA in November 1998, she complained of getting palpitations 
and sweating when she gets anxious.   At an October 1996 
Mental Hygiene Clinic evaluation, she reported her anxiety 
symptoms to include increased heart rate.  She has undergone 
a complete cardiac work-up, but no cardiac disorder has been 
diagnosed as the cause of her complaints.  

At a June 1995 VA general medical examination, the Veteran 
reported having episodes of palpitations with rates up to 
180, which persisted without relief in the military.  She 
eventually had a mental health evaluation and was placed on 
her present medications.  She reported that, at that time, 
she continued to have palpitations during times of stress, 
but it was somewhat improved.  On physical examination, no 
abnormality of the cardiovascular system was found and no 
diagnosis was made.  

In the Board's March 2006 remand, it acknowledged the 
Veteran's complaints of heart palpitations and chest pains, 
as well as an abnormal electrocardiogram on at least one 
occasion.  The Board remanded for a VA examination to 
determine the etiology, if any, of the Veteran's complaints.  

As previously discussed, the Veteran underwent a VA heart 
examination in September 2006, at which she complained of a 
long history of a sensation of a rapid heart rate and a 
history of chest pain.  She described her rapid heart rate as 
bothering her mostly at night, but she notices it during the 
day also.  The examiner stated that, apparently, most of the 
Veteran's problems have been considered related to anxiety 
and possibly post traumatic stress disorder.  Physical 
examination was within normal limits.  An electrocardiogram 
done on that day revealed a sinus rhythm at 88 beats per 
minute with normal anteroventricular conduction.  There was 
rightward axis at the +110 degrees but phrasing was otherwise 
unremarkable.  The examiner's assessment was that there is no 
evidence of any cardiac disorder or underlying cardiac 
problem.

The Board finds that the Veteran's physical manifestations of 
her psychiatric disabilities should be evaluated separately.  
The Board notes that the cardiac rating criteria were amended 
effective January 12, 1998.  Under the rating criteria in 
effect prior to January 12, 1998, the Board finds that the 
Veteran's symptoms should be rated as analogous to paroxysmal 
tachycardia, which is rated under Diagnostic Code 7013.  This 
Diagnostic Code provides for a 10 percent disability rating 
when there are infrequent attacks of paroxysmal tachycardia.  
A 30 percent disability rating is warranted when there are 
severe, frequent attacks of paroxysmal tachycardia.  
38 C.F.R. § 4.104, Diagnostic Code 7013 (1997).  

Under the rating criteria in effect since January 12, 1998, 
the Veteran's symptoms would be evaluated as analogous to 
supraventricular arrhythmias, which is evaluated under 
Diagnostic Code 7010.  Under this Diagnostic Code, a 10 
percent disability rating is warranted where there is 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal tachycardia 
documented by ECG or Holter monitor.  A maximum 30 percent is 
warranted where there is paroxysmal atrial fibrillation or 
other supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter monitor.  
38 C.F.R. § 4.104, Diagnostic Code 7010 (2008).  

As the evidence fails to establish objective signs of 
tachycardia or palpitations by ECG or Holter monitor, the 
Board finds that a compensable disability rating is not 
warranted under the current criteria.  However, the evidence 
does tend to indicate that she has at least infrequent 
attacks of paroxysmal tachycardia.  In resolving reasonable 
doubt in the Veteran's favor, therefore, the Board finds that 
the evidence is sufficient enough to establish entitlement to 
a 10 percent disability rating under the old Diagnostic Code 
7013.  The Board finds, however, that a higher disability 
rating is not warranted as the medical evidence fails to show 
that the Veteran's attacks are severe.  The report of such 
symptoms is not seen on any regular basis in the treatment 
records or in statements made by the Veteran to establish 
that they are severe and frequent.  Furthermore, given the 
lack of objective findings by ECG and Holter monitor, a 
higher disability rating is not warranted under the current 
Diagnostic Code 7010.

Thus, for the foregoing reasons, the Board finds that the 
Veteran is entitled to a 10 percent disability rating, but no 
higher, for her physical (somatic) symptoms of her 
psychiatric disabilities manifested by racing heart and 
palpitations.  To that extent only, her appeal is granted.

Post Viral Asthenia

The Veteran is service-connected for post viral asthenia with 
history of Epstein Barr virus that has been evaluated as 10 
percent disabling.  The Board notes that there is not a 
diagnostic code specifically for post viral asthenia or 
Epstein Barr virus.  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's service-connected post viral asthenia has been 
rated as analogous to chronic fatigue syndrome. Chronic 
fatigue syndrome is evaluated under Diagnostic Code 6354.  
Diagnostic Code 6354 provides that chronic fatigue syndrome 
includes debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  A 10 percent 
disability rating is assigned for signs and symptoms of 
chronic fatigue syndrome that wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or the symptoms are controlled 
by continuous medication.  A 20 percent disability rating is 
assigned for signs and symptoms of chronic fatigue syndrome 
that are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least two but less than four weeks 
total duration per year.  A 40 percent disability rating is 
assigned for signs and symptoms of chronic fatigue syndrome 
that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  A 60 disability rating is assigned for 
signs and symptoms of chronic fatigue syndrome that are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent disability rating is assigned for signs and 
symptoms of chronic fatigue syndrome that are nearly constant 
and so severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self-care.  A  
Note to Diagnostic Code 6354 provides that, for the purpose 
of rating CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

In her statements and testimony, the Veteran has said that 
she continues to have constant fatigue ("exhausted all the 
time") and her legs ache all the time.  She has also 
referred that, due to these symptoms, she cannot physically 
accomplish tasks and her job and relationships have been 
affected.

VA and private medical records do not show any specific 
treatment for this service-connected disability.  They do, 
however, reveal that the Veteran has suffered from insomnia 
and excessive tiredness related to her service-connected 
psychiatric disorders.  

The medical evidence also contains the reports of VA 
examinations conducted in June 1995 and February 2007.  At 
the June 1995 VA examination, the Veteran complaints of have 
chronic fatigue, muscle aches, low weight and 
gastrointestinal symptoms since the "Desert War."  She had 
significant anorexia (was 98 pounds down from her usual 117 
pounds).  She also complained of aching pains in her lower 
extremities becoming severe at night and accompanied with a 
numbness sensation and in her upper extremities with morning 
stiffness lasting approximately one hour.  Physical 
examination revealed her to have epigastric tenderness and 
mild guarding to palpation without rebound tenderness.  Bowel 
sounds were normal.  Examination of her extremities revealed 
that deep tendon reflexes were equal and sensation was intact 
in all extremities.  There were no focal neurological 
symptoms.  The impression was post viral asthenia, rule out 
fibromyalgia.  

At the February 2007 VA examination, the Veteran reported 
that currently she generally feels well for about four weeks 
when she sleeps about 18 hours a day and notices some leg 
aching.  She also stated that she has frequent sore throats.  
At the time of the examination, however, she was 
asymptomatic.  Physical examination did not reveal any 
abnormalities.  The assessment was history of Epstein Barr 
virus.  The examiner stated that, at this time, there is no 
evidence that the Veteran's symptoms could be due to her 
history of Epstein Barr virus.

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating in excess of 10 percent for post 
viral asthenia.  The medical evidence fails to establish that 
the Veteran's post viral asthenia has been productive of 
nearly constant symptoms with restriction of routine daily 
activities compared to her pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least two weeks total duration per year.  
As previously indicated, there are no post-service treatment 
records specifically related to this disability.  Rather the 
overwhelming medical evidence indicates that the Veteran's 
fatigue is related to insomnia, which is a symptom of her 
service-connected psychiatric disorders.  

Furthermore, despite the Veteran's statements and testimony 
as to the affect this disability has had on her life 
including work and relationships, the evidence of record is 
contradictory.  Rather it reveals that, except during periods 
of severe exacerbations of her psychiatric disorders 
requiring hospitalization, the Veteran has been able to 
maintain employment working long hours each week, to maintain 
long term relationships, and to continue to physically 
exercise.  For example, at the June 1995 VA examinations the 
Veteran reported inconsistent statements as to her level of 
physical activity.  At the examination for post virus 
asthenia, she reported chronic fatigue but at the examination 
for her service-connected residuals of clavicle fracture she 
reported being proud of being an "exercise freak" and that 
she does all kinds of exercises.  In addition, at the most 
recent examination of her psychiatric disorders in October 
2006, the Veteran reported being more stable with a regular 
job (had for two years), a good relationship with her current 
partner for over two years, and enjoying social relationships 
and activities, including regular work outs at the YMCA.

As for her employment history, the Board acknowledges that 
the record indicates that the Veteran has had numerous jobs 
over the past 14 plus years, but the evidence fails to 
indicate that those job changes were due to her service-
connected post viral asthenia.  Rather the evidence shows 
that they were primarily either due to career changes or 
advancement, or other causes outside of the Veteran's 
control.  

Finally, the Board finds in this case that the disability 
picture is not so exceptional or unusual so as to warrant an 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  For example, it has not been shown that this 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Thus, referral for 
extra-schedular consideration is not warranted.

The preponderance of the evidence is, therefore, against the 
claim and the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim must be 
denied.




ORDER

Entitlement to service connection for a heart disability is 
denied. 

Entitlement to service connection for lower body numbness and 
pain as due to an undiagnosed illness is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of fractured right clavicle with simultaneous 
separation is denied.

Entitlement to an initial rating prior to March 10, 1999, of 
70 percent for generalized anxiety disorder is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to an initial rating in excess of 50 percent as 
of March 10, 1999, for generalized anxiety disorder with PTSD 
is denied.

A separate disability rating of 10 percent for the physical 
(somatic) symptoms manifested by racing heart and 
palpitations related to the Veteran's service-connected 
generalized anxiety disorder with PTSD is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for post viral asthenia with history of Epstein Barr virus is 
denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


